                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

DAVE MUSTO, et al.,

               Plaintiffs,

                                                  Case No. 2:17-cv-506
                                                  Judge James L. Graham
       v.                                         Chief Magistrate Judge Elizabeth P. Deavers


PAULA ZARO,

               Defendant.

                             REPORT AND RECOMMENDATION

       Upon referral by the assigned District Judge pursuant to 28 U.S.C. § 636(b) (ECF No.

71), this matter is before the Undersigned Magistrate Judge for consideration of Plaintiffs’

Motion for Default Judgment Against Defendant Paula Zaro. (ECF No. 70.) For the reasons that

follow, it is RECOMMENDED that the Motion for Default Judgment be GRANTED.

       This Court has previously detailed the lengthy procedural history in this case. (ECF No.

52.) Briefly, this action was removed to this Court from the Delaware Court of Common Pleas

on June 12, 2017. (ECF Nos. 1, 2.) Thereafter, the Court issued a Preliminary Pretrial Order,

establishing a case schedule. (ECF No. 16.) After a mediation in December 2018 was

unsuccessful (ECF Nos. 17), the Court granted in part and denied in part Defendant’s Motion to

Dismiss. (ECF No. 24.) Upon the representations from the parties (ECF No. 31), the Court

referred this matter to a second mediation. (ECF No. 35.) In light of the referral to mediation,

the Court suspended the deadlines for Defendant to respond to the Complaint and for filing

dispositive motions. (ECF No. 36.) On July 27, 2018, the parties reported that the mediation

scheduled for June 26, 2018 (“the second mediation”), did not proceed because Defendant,
through counsel, advised Plaintiffs on June 25, 2018, that she was unable to attend the mediation

in person because her childcare arrangements had fallen through. (ECF Nos. 37, 38.) While

Defendant remained willing to mediate, Plaintiffs were no longer interested in mediation. (Id.)

       Later, after providing Defendant an opportunity to respond, the Court granted defense

counsel’s motion to withdraw. (ECF Nos. 41, 42, 43.) After Defendant failed to file an answer

and appear for a status conference, the Court issued a Show Cause Order. (ECF No. 47.) While

Defendant responded to the Show Cause Order and asked that default not be entered because she

had not received filings from the Court that were inadvertently sent to the wrong address (ECF

No. 49), Plaintiffs asked that the Court enter default against Defendant. (ECF No. 50.) In light

of the mail delivery error, Defendant’s pro se status, and considering the drastic step of entry of

default, the Undersigned recommended on November 19, 2018, that the Court not enter default

at that juncture and that the case schedule be modified. (ECF No. 52.) On December 11, 2018,

the Court adopted the recommendation. (ECF No. 56.)

       On January 10, 2019, the Court conducted a status conference, by telephone. (ECF Nos.

57, 60.) Counsel for Plaintiffs and Defendant Paula Zaro appeared and participated in the

conference. (ECF No. 60 at 1.) At the conference, the Court specifically advised Defendant that

she must become familiar with the Federal Rules of Civil Procedure and this Court’s Local

Rules. (Id. (directing further that the Clerk send a copy of A Guide for Pro Se Civil Litigants to

Defendant).) The Court also advised Defendant at that conference on January 10, 2019, that she

must file her answer to the Complaint by January 24, 2019. (See also id. (memorializing that

Defendant’s answer must be filed on this date).) 1




       1
           The Court’s docket reflects that this Order was mailed to Defendant at her residence.
                                                      2
        While Defendant submitted several filings on January 28, 2019, see ECF Nos. 61, 62, 63,

64), she did not file an answer or other responsive pleading to the Complaint. On January 28,

2019, the Court granted Defendant’s request to participate in e-filing in this Court conditional on

her compliance with all applicable e-filing requirements. (ECF No. 65 (directing, inter alia, that

the Clerk use the email address provided by Defendant her filings, namely,

paula.m.zaro@gmail.com.) In the same Order, the Court specifically cautioned Defendant that

“failure to update email address and monitor her email account (including her ‘junk mail’ or

spam folder) for court filings may result in the entry of default, and ultimately, default judgment,

against her.” (Id. at 2 (collecting cases).)

        When Defendant failed to timely file an answer or responsive pleading to the Complaint,

Plaintiffs applied for entry of default (ECF No. 68) and the Clerk entered default on January 30,

2019. (ECF No. 69.) On the same day, Plaintiffs filed their Motion for Default Judgment. (ECF

No. 70.) Thereafter, the assigned District Judge referred the Motion for Default Judgment to the

Undersigned for issuance of a report and recommendation. To date, Defendant has not

responded to the Motion for Default Judgment.

        The Undersigned concludes that the Motion for Default Judgment should be granted. As

detailed above, Defendant was specifically advised at the conference on January 10, 2019, which

was memorialized in an Order (ECF No. 60), that her answer to the Complaint was due on

January 24, 2019. She was also specifically advised at the conference that she must become

familiar with the Federal Rules of Civil Procedure and this Court’s Local Rules and the Clerk

sent to Defendant a copy of A Guide for Pro Se Civil Litigants. (Id. at 1.) The Court’s docket

reflects that Plaintiff expressed understanding that she would receive Court filings electronically

if her request to participate in e-filing was granted (ECF Nos. 61, 62), that she was granted leave



                                                     3
to participate in e-filing and specifically warned of the consequence of failing to monitor her

email for Court filings (ECF No. 65), and that copies of the relevant filings (ECF Nos. 65, 66,

68, 69, 70) have been served on her electronically at the address she provided to the Court.

Defendant nevertheless failed to file an answer or responsive pleading to the Complaint. The

Clerk has entered default (ECF No. 69) and, although the time for responding to the Motion for

Default Judgment has passed, Defendant has not responded to the Motion. Based on this record,

the Undersigned concludes that the Motion for Default Judgment is meritorious.

       For the foregoing reasons, it is RECOMMENDED that Plaintiffs’ Motion for Default

Judgment Against Defendant Paula Zaro (ECF No. 70) be GRANTED and that judgment be

entered against Defendant in an amount to be set at a hearing following entry of default

judgment.

                                   PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

       The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat=l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district



                                                     4
court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).



Date: February 26, 2019                             /s/ Elizabeth A. Preston Deavers
                                                ELIZABETH A. PRESTON DEAVERS
                                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                                       5
